J-S31044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES F. REILLY                            :
                                               :
                       Appellant               :   No. 604 EDA 2022

             Appeal from the PCRA Order Entered February 2, 2022
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0005799-2017


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED OCTOBER 20, 2022

        James F. Reilly appeals from the February 2, 2022 order dismissing his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546. After careful review, we affirm.

        The PCRA court summarized the relevant facts and early procedural

history of this case as follows:

              On March 20, 2017, at approximately 7:25 p.m.,
              police officers were dispatched to 55 Millstone Court
              in Langhorne, Middletown Township, Bucks County, to
              investigate an alleged DUI incident. Officers were
              dispatched in response to an anonymous caller that
              reported his male neighbor arriving home, appearing
              intoxicated, and driving a black Jeep Laredo that was
              damaged from an accident. Upon arrival, at
              approximately 7:35 p.m., Officer Mary Felt, and later
              Officer Russo, observed the Jeep Laredo in the cul-de-
              sac and observed that the vehicle’s passenger side
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S31044-22


          front bumper and quarter panel were smashed, and
          the front tire was destroyed.          Officer Felt saw
          [Appellant] in the garage and spoke to him. Officer
          Felt noticed an odor of alcohol, that Appellant’s speech
          was slurred, and his eyes were bloodshot and glassy.
          Officer Felt asked Appellant if he had been drinking
          and Appellant told Officer Felt that he had drunk a fifth
          of brandy, a fifth of vodka, and had purchased a ball
          of cocaine and used cocaine earlier in the day, but not
          since he got home. Officer Russo, who had been
          called to the scene by officer Felt, then conducted a
          field sobriety test which showed that Appellant was
          intoxicated. Appellant was then taken into custody
          and transported to St. Mary’s Hospital where blood
          was drawn for a BAC test, which subsequently
          revealed, consistent with his statement to police, that
          Appellant’s blood alcohol content was .172% as well
          as the presence of Alprazolam and cocaine.

          ....

          On April 18, 2018, Appellant filed an Omnibus Pretrial
          Motion seeking to suppress the results of the blood
          test. On May 14, 2018, Appellant then entered a plea
          of Nolo Contendere and sentencing was deferred for
          house arrest screening. On July 25, 2018, Appellant
          filed a Motion to Withdraw his plea. On July 31, 2018,
          the Court issued an Order scheduling a hearing on
          Appellant’s Motion to Withdraw his plea for August 24,
          2018. On August 24, 2018, the hearing was held, and
          the Honorable Judge James McMaster granted
          Appellant’s motion to withdraw his plea.

          A Jury Trial commenced on March 11, 2019 and
          concluded on March 12, 2019.           During pre-trial
          hearings, Appellant moved to suppress the 911 call
          made by an anonymous caller who was not going to
          be available to testify at trial and thus would not be
          subject to cross-examination. The contents of the 911
          call were generally that a neighbor observed Appellant
          driving his vehicle home, at approximately 7:20 p.m.,
          and the neighbor observed that the vehicle appeared
          to have been in an accident and Appellant appeared
          intoxicated when he exited the vehicle. After listening

                                    -2-
J-S31044-22


            to the call, the Court explained during a
            discussion/oral argument portion of the proceeding,
            that it was concerned that this anonymous caller
            states that he observes Appellant appearing
            intoxicated but does not say how or why he thinks
            Appellant was intoxicated. Ultimately this Court,
            which had indicated its concern that such opinion of
            intoxication would come into evidence without being
            subjected to cross examination, expressed during the
            discussion/oral argument that it was inclined to not
            play the call for the jury, but would likely permit the
            police to testify to receiving this anonymous 911 call
            at such and such a time and the generic conduct
            described on the call to the extent that it prompted
            police to respond, and the actions police took on
            scene, although this Court had not yet made a final
            ruling.

            After a brief recess, the Commonwealth and Defense
            Counsel explained to this Court that they had reached
            a stipulation that the 911 call would be played for the
            Jury so long as Defense Counsel could pursue its
            theory that the anonymous 911 caller, a neighbor of
            Appellant, bore animus towards Appellant and was
            potentially fabricating events.    Upon hearing this
            agreement by counsel this Court then explained that
            the Court would give a cautionary instruction that the
            jury should disregard the caller surmising that
            Appellant was intoxicated and that the caller saying
            such is not evidence of intoxication.

PCRA court opinion, 4/21/22 at 1-4 (citations to notes of testimony omitted).

     Following a two-day trial, the jury found Appellant guilty of driving under

the influence (“DUI”) – general impairment; DUI – highest rate of alcohol;

DUI – controlled substance, Schedule II or III; DUI – controlled substance,

metabolite; DUI – controlled substance, impaired ability; and DUI – controlled




                                     -3-
J-S31044-22


substance, combination of alcohol and drugs.1       The trial court also found

Appellant guilty of the summary offense of careless driving.2 On June 21,

2019, Appellant was sentenced to an aggregate term of 7 to 23 months’

imprisonment, followed by 2 years’ probation, plus fines.3

        On July 17, 2019, Appellant filed a pro se petition for reconsideration

of sentence. Before the trial court could rule on his petition, Appellant filed a

pro se notice of appeal to this Court on July 19, 2019. On October 7, 2019,

trial counsel filed a petition to withdraw as counsel.     On that same date,

Appellant filed a timely pro se PCRA petition. The trial court subsequently

granted trial counsel’s petition to withdraw and appointed new counsel4 to

represent Appellant on direct appeal and in his PCRA proceedings. Appellant

subsequently withdrew his direct appeal to litigate the PCRA.

        On December 23, 2020, PCRA counsel filed an amended petition on

Appellant’s behalf which raised several claims of ineffective assistance of trial

counsel. Following an evidentiary hearing on July 1, 2021, the PCRA court




____________________________________________


1 75 Pa.C.S.A. §§ 3802(a)(1), 3802(c), 3802(d)(1)(ii), 3802(d)(1)(iii),
3802(d)(2), and 3802(d)(3), respectively.

2   75 Pa.C.S.A. § 3714(a).

3Appellant was represented at his jury trial and sentencing by Jeffrey G.
Velander, Esq. (hereinafter, “trial counsel”).

4   Patrick McMenamin, Jr., Esq. (hereinafter, “PCRA counsel”).

                                           -4-
J-S31044-22


entered an order dismissing Appellant’s petition on February 2, 2022. This

timely appeal followed on February 22, 2022.5

        Appellant raises the following issues for our review:

              [1.]   DID THE [PCRA] COURT ERR IN DENYING
                     APPELLANT’S PCRA CLAIM THAT TRIAL
                     COUNSEL    WAS   INEFFECTIVE    IN   HIS
                     REPRESENTATION AT TRIAL WHERE COUNSEL
                     AGREED TO ALLOW THE PROSECUTION TO
                     ADMIT INTO EVIDENCE, AND PLAY FOR THE
                     JURY’S   CONSIDERATION,     THE    TAPE-
                     RECORDING OF AN ANONYMOUS 911 PHONE
                     CALL REQUESTING THAT THE POLICE RESPOND
                     TO DEFENDANT’S HOME:

                     A.     BECAUSE    BY   AGREEING   TO   THE
                            ADMISSION OF THE 911 TAPE INTO
                            EVIDENCE, AND ALLOWING THE JURY TO
                            HEAR THE DISPATCH CALL, TRIAL
                            COUNSEL ALLOWED THE ONLY EVIDENCE
                            OF [APPELLANT’S] DRIVING NEAR THE
                            TIME OF THE POLICE ARRIVAL ON SCENE
                            TO BE PLACED BEFORE THE JURY;

                     B.     ALSO, BY AGREEING TO THE ADMISSION
                            OF THE 911 TAPE INTO EVIDENCE, TRIAL
                            COUNSEL ALSO ALLOWED THE JURY TO
                            HEAR PREJUDICIAL OPINION EVIDENCE
                            FROM BOTH THE ANONYMOUS CALLER
                            AND THE 911 DISPATCHER, THAT
                            [APPELLANT] WAS INTOXICATED; AND,

                     C.     FINALLY,  BY   AGREEING    TO   THE
                            ADMISSION OF THE 911 TAPE INTO
                            EVIDENCE, RATHER THAN COMPLETING
                            THE SUPPRESSION HEARING, TRIAL
                            COUNSEL    PRECLUDED    [APPELLANT]
                            FROM HAVING ANY OPTION OF APPEAL IF
____________________________________________


5   Appellant and the PCRA court have complied with Pa.R.A.P. 1925.


                                           -5-
J-S31044-22


                          THE TRIAL COURT HAD NEVERTHELESS
                          DENIED SUPPRESSION AND ALLOWED
                          THE TAPE TO BE PLAYED FOR THE JURY
                          OR ALLOWED THE JURY TO HEAR OF THE
                          SUBSTANCE OF THE 911 CALL THROUGH
                          OTHER TESTIMONY?

Appellant’s brief at v.

      Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “This Court grants

great deference to the findings of the PCRA court, and we will not disturb those

findings merely because the record could support a contrary holding.”

Commonwealth v. Patterson, 143 A.3d 394, 397 (Pa.Super. 2016) (citation

omitted). In order to be eligible for PCRA relief, a defendant must plead and

prove by a preponderance of the evidence that his conviction or sentence

arose from one or more of the errors listed at 42 Pa.C.S.A. § 9543(a)(2).

These issues must be neither previously litigated nor waived. 42 Pa.C.S.A.

§ 9543(a)(3).

      The crux of Appellant’s argument on appeal is that his trial counsel was

ineffective for agreeing to the admission of the anonymous 911 call into

evidence. Appellant’s brief at 9-24.

      To prevail on a claim of ineffective assistance of counsel under the PCRA,

a petitioner must establish the following three factors: “first[,] the underlying

claim has arguable merit; second, that counsel had no reasonable basis for

his   action   or   inaction;   and   third,   that   Appellant   was   prejudiced.”

                                        -6-
J-S31044-22



Commonwealth v. Charleston, 94 A.3d 1012, 1020 (Pa.Super. 2014)

(citation omitted), appeal denied, 104 A.3d 523 (Pa. 2014). The inability to

establish any one prong of the ineffectiveness test will cause a claim to fail.

Commonwealth v. Hanible, 30 A.3d 426, 439 (Pa. 2011), cert. denied,

568 U.S. 1091 (2013).

            [A] PCRA petitioner will be granted relief only when he
            proves, by a preponderance of the evidence, that his
            conviction or sentence resulted from the [i]neffective
            assistance of counsel which, in the circumstances of
            the    particular   case,     so    undermined        the
            truth-determining     process     that     no    reliable
            adjudication of guilt or innocence could have taken
            place.

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (internal quotation

marks    omitted;   some    brackets    in   original),   citing   42   Pa.C.S.A.

§ 9543(a)(2)(ii).

      “[C]ounsel is presumed to be effective and the burden of demonstrating

ineffectiveness rests on appellant.”    Commonwealth v. Ousley, 21 A.3d

1238, 1242 (Pa.Super. 2011) (citation omitted), appeal denied, 30 A.3d 487

(Pa. 2011). Additionally, “[c]ounsel will not be deemed ineffective for failing

to raise a claim that has no merit.” Commonwealth v. Johnson, 815 A.2d

563, 590 (Pa. 2002) (citation omitted).

      Upon review, we find that Appellant’s ineffectiveness claim fails because

he failed to satisfy second prong of the aforementioned test; namely, that trial

counsel did not have a reasonable strategic basis for his actions.



                                       -7-
J-S31044-22


      The record reflects that trial counsel’s testimony at the July 1, 2021

PCRA hearing demonstrates that he had a reasonable basis for stipulating to

the admission of the 911 call, given his chosen defense strategy to impeach

the caller’s credibility, and when faced with the alternative outcome of the trial

court suppressing the call itself but allowing the Commonwealth to elicit its

subject matter through the testimony of the responding officer.

      Specifically, trial counsel testified at length with regard to the strategy

he employed:

            Q.     What was the goal of the defense?

            A.     Goal of the defense was [Appellant] had what
                   we call a glove box defense, that is, there – he
                   was operating the vehicle. He was upset for
                   some reason, and then he began to drink, and
                   in his case also ingested some controlled
                   substances after driving.      The goal was to
                   establish that, you know – obviously the law is
                   a test within two hours of driving. The goal was
                   to establish that he was not operating a motor
                   vehicle after he had been drinking, but he had
                   been drinking after he operated the vehicle.

            ....

            Q.     During the break, after arguing as to the
                   inadmissibility of the [911] audio tape and then
                   coming back into court and agreeing to the
                   admissibility of the audio tape, what discussions
                   did you and [Appellant] have in the hallway or
                   conference room?

            A.     Well, we discussed the issues regarding the
                   tape. The — a couple things. The — once the
                   Court had agreed that it was going to permit the
                   policemen to testify as to the time of the call
                   and the nature of the call, then we were faced

                                      -8-
J-S31044-22


               with the position of the call, the call being made,
               the nature of the call, the fact that the officers
               arrived at the scene, as you said, 12 to 15
               minutes. I thought it was 12 minutes, but
               whatever, after the call was received, and that
               when the policemen arrived at the scene, they
               identified [Appellant] and his state at the time
               and all of the rest of it. And that seemed to be
               at least enough in my mind to place him within
               that two-hour window. So the idea, once the
               Court had indicated that it was going to rule
               upon the motion in that fashion, the idea was to
               play the call so that [Appellant] could testify as
               to the animus of the caller.

               And the call itself was strange. It was sort of
               graphic. It was — in my mind, it was almost as
               though the caller was reading from a script or
               something. And we thought that — I thought
               that [Appellant] agreed with me. Evidently he
               didn’t given this motion, but I thought
               [Appellant] agreed with me that it was the best
               idea to have the jury listen to this and then
               argue about it as opposed to try to deal with a
               statement from a policemen that they received
               a call there was vehicle and that this person was
               intoxicated, and it was at such and such a place,
               and be confronted with the fact that [Appellant]
               was there. It was his vehicle, and he was in that
               — he was in that state.

          Q:   Did you discuss with him that it seemed to you
               that the caller was reading from a script?

          A:   We discussed that basic nature. We discussed
               the fact that we thought that the — that the
               caller was inventing facts as he went along. And
               [Appellant] specifically indicated to me that
               what the caller had related had not occurred.

               One thing that was a little different was that as
               I recall, the caller said that the vehicle had
               driven into the driveway, whereas the rim
               marks, because there was a — one of the wheels

                                  -9-
J-S31044-22


                  had left or had — I guess what happened was
                  one of the tires had been punctured to the point
                  where it was inoperative, and there were rim
                  marks that were testified to by one of the
                  policemen who was present that indicated that
                  the vehicle came into the cul-de-sac and, and,
                  and went in a circular direction in the cul-de-sac
                  a little bit away from [Appellant’s] house toward
                  the house of this person whom he believed to
                  be the anonymous caller and did not go into the
                  driveway, whereas the caller had said that they
                  had gone into the driveway, so there
                  were some — there were some issues that, that
                  could be exploited.

           ....

           Q:     Do you agree that had you not agreed to the
                  admission of the audio tape, and the       judge
                  allowed it anyway, that was then a potential
                  appeal issue in the event of a conviction?

           A:     Oh, that would have been an appeal issue, of
                  course.

           Q:     And do you agree that by agreeing to admission
                  of the tape, any potential appeal issue was then
                  essentially forfeited?

           A:     Yes. It was a decision as to whether or not to
                  attempt to win the trial or preserve an appeal
                  issue. Frankly, in a DUI case with the sentences
                  ordinarily being a minimum under one year,
                  ordinarily the defendant has served the
                  minimum prior to the resolution of any appeal,
                  so that’s — that's one of the problems with DUI
                  cases, although I do appreciate the fact that by,
                  by agreeing to admit it as, as this compromise,
                  why, did that forego an appeal.

Notes of testimony, 7/1/21 at 10, 15-18.




                                    - 10 -
J-S31044-22


      Generally, counsel’s assistance is considered effective if he chose a

particular course of conduct that had some reasonable strategic basis

designed to effectuate his client’s interests. Commonwealth v. Ali, 10 A.3d

282, 291 (Pa. 2010). Following our careful consideration, we find that trial

counsel has satisfied this burden in this case.

      Accordingly, we conclude that the PCRA court did not err in concluding

that Appellant’s ineffectiveness claim warrants no relief and affirm its February

2, 2022 order dismissing Appellant’s PCRA petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/20/2022




                                     - 11 -